DECUIR, Judge.
hThe defendant-appellee, Vaughan Roofing and Sheet Metal, Inc., moves to dismiss the appeal of the Louisiana Worker’s Compensation Corporation because it was taken from a non-appealable judgment. For the reasons stated below, we grant the appellee’s motion to dismiss the appeal.
This is a consolidated worker’s compensation case wherein Antonio Garcia Rodriguez filed claims against his alleged employers, Integrity Contracting; Vaughan Roofing and Sheet Metal, Inc.; and the State of Louisiana, and against the Louisiana Worker’s Compensation Corporation (LWCC). Vaughan Roofing filed a third-party demand for indemnification against LWCC.
Trial was originally set for October 27, 2005. However, on October 28, 2005, the trial court issued a minute entry continuing trial and stating that trial would be held separately on the insurance coverage issues and the remaining issues. Following a severed trial consisting of the insurance coverage issues, the worker’s compensation court issued a judgment finding that the LWCC had an insurance policy covering Jason Stanton d/b/a Integrity Contracting on the date of the claimant’s accident. The trial court signed the judgment on February 7, 2006.
LWCC filed an appeal from this judgment on March 16, 2006. This appeal was lodged with this court on June 13, 2006. The appellee’s motion to dismiss appeal was filed on June 21, 2006.
We find the judgment appealed is not a judgment finding liability between the parties in a bifurcated trial as authorized by La.Code Civ.P. art. 1562 nor is the judgment a partial final judgment provided for in La.Code |2Civ.P. art. 1915. Therefore, this judgment is not a final, appealable judgment pursuant to La.Code Civ.P. art. 2083. Accordingly, we dismiss the appellant’s appeal at appellant’s cost.

MOTION TO DISMISS APPEAL GRANTED.